Citation Nr: 1824354	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-37 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to October 1986.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran initially filed a claim of entitlement to service connection for residuals of sexual trauma.  Based upon the evidence of record, the Board has characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include both mood disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current psychiatric disorder is attributable to an in-service incident of sexual assault.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Analysis

The Veteran contends that her current psychiatric symptoms are attributable to an incident of military sexual trauma.  In multiple statements submitted to the VA, the Veteran has consistently described an in-service sexual assault that occurred in October 1985 at Fort Benjamin Harrison in Indiana.

The Veteran's in-service treatment records are silent for a diagnosis or treatment for any psychiatric disorder.  After service, the Veteran was hospitalized at a private facility in November 2010 for an episode of depression and suicidal ideation after her divorce.  The Veteran was diagnosed with Major Depressive Disorder with Suicidal Ideation.

The Veteran received mental health treatment from another private treatment provider in 2011 and 2012.  The treating psychiatrist diagnosed the Veteran with Bipolar Disorder, stable with medication.

In November 2012, the Veteran was afforded a VA psychiatric examination.  The VA examiner diagnosed the Veteran with Mood Disorder Not Otherwise Specified, Panic Disorder without Agoraphobia, and Impulse-Control Disorder Not Otherwise Specified.  The examiner found that the Veteran's psychiatric symptoms did not meet the criteria for a diagnosis of PTSD under the DSM-IV criteria.  After a review of the record and an in-person examination, the VA examiner concluded that the Veteran's Mood Disorder is at least as likely as not related to the stressors that the Veteran reported she experienced during her military service.  The examiner cited evidence in the Veteran's service records, including significant weight loss, sick call to rule out pregnancy, and subsequent marriage and pregnancy, as markers that a psychological stressor had occurred.  The examiner also cited medical literature regarding psychological stressors and depression to support her conclusions.

After a review of the evidence, the Board finds that while the alleged military sexual trauma is not documented in service records, the evidence of record supports the Veteran's assertion of this in-service event.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection are met.

The Board notes that the Veteran's psychiatric symptoms have been variously diagnosed as Major Depression Disorder, Bipolar Disorder, Panic Disorder, and Major Depressive Disorder.  The November 2012 VA examiner found that the symptoms of each of the Veteran's psychiatric diagnoses overlap and cannot be further distinguished.  The record lacks a confirmed diagnosis of PTSD under the criteria set forth in DSM-IV.  This decision grants service connection for present psychiatric symptoms attributable to the current diagnosed disability.  Although cognizant that this decision does not grant service connection for PTSD, as there is no confirmed diagnosis, this decision, again, grants for present symptoms. 

In sum, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's current psychiatric disorder is related to an in-service incident of military sexual trauma.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for an acquired psychiatric disorder.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Entitlement to TDIU requires an accurate assessment of the impairment associated with the service-connected disability.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claim discussed above.  Although service connection for an acquired psychiatric disorder has been granted, the disability rating assigned by the RO will impact VA's analysis of the TDIU claim.  Therefore, the Board will defer consideration of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Enact the Board's decision herein granting service connection for an acquired psychiatric disorder and assign an initial disability rating and effective date. 

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and afford her a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


